DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 6-8, 10, 12, 18 and 19 have been amended. 
No new claims have been added.
Claims 5 and 16 have been cancelled.
Claims 1-4, 6-15 and 17-20 are pending.

Response to Arguments
Regarding the rejection of claim 5, Applicant’s argues:
“Claim 5 was rejected based on the Examiner’s assertion that Padmanabhan “suggests] customization of content of the data blocks.” Office Action at 4 (emphasis added).
Even if this characterization of Padmanabhan were accurate (which is not conceded), such generalities would not be sufficient to establish prima facie obviousness of a claim reciting the specific and narrow limitation that “the transaction record includes consent information, context information, reason-for-access information, purpose-of-access information, and target asset information.” 
Examiner respectfully disagrees and asserts that there is no definition for reason-for-access information or any description of difference between reason-for-access information and purpose-for-access information in the specification. Therefore Examiner suggest applicant to further define the term reason-for-access. Examiner also refers applicant to paragraphs 237 and 239 of Padmanabhan wherein a request includes information that allows the system to authenticate the requesting user, identify target data requested by the requesting user, the reason for the request and also allows a consent manager by identifying the requesting user, to determine whether the requesting user is among the users who has the consent to access the requested information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9,10,12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prithvi Krishnan Padmanabhan et al. US 20190238525 (hereinafter Padmanabhan) in view of Richard W. Philyaw et al. US 20200119904 (hereinafter Philyaw).
As per claim 1, Padmanabhan teaches: An information handling system comprising:
at least one processor (Padmanabhan: fig. 1B); and a non-transitory memory coupled to the at least one processor (Padmanabhan: fig. 1B);
wherein the information handling system is configured to:
request logging information from a target information handling system (user device requesting... Padmanabhan: Abs and para. 304), the target information handling system including private data therein (“second portion of the user profile comprising protected data accessible only to participating nodes having user consent” Padmanabhan: Abs),
based on blockchain credentials stored in the information handling system, create a transaction record associated with the request (Padmanabhan: para. 324);
wherein the transaction record includes consent information, context information, reason-for-access information, purpose-of-access information, and target asset information (Padmanabhan: 237 and 239 wherein a request includes information that allows the system to authenticate the requesting user, identify target data requested by the requesting user, the reason for the request and also allows a consent manager by identifying the requesting user, to determine whether the requesting user is among the users who has the consent to access the requested information. Also, see fig. 11 A, User Defined Smart Contract Blocks of flow Contract Engine 1105).
wherein a plurality of nodes associated with the blockchain are configured to process the transaction record to determine whether access should be granted to the logging information (Philyaw: para. 23, and 34); and
in response to the plurality of nodes determining that access should be granted, receive the logging information (Philyaw: para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Padmanabhan with the methods of Philyaw to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the reliability of the decision to grant access to system data.
As per claim 2, the rejection of claim 1 is incorporated therein. Padmanabhan teaches: the blockchain credentials include a private key and a corresponding public key (Padmanabhan: para. 64).
As per claim 3, the rejection of claim 1 is incorporated herein. Padmanabhan teaches: the blockchain is an Ethereum blockchain (Padmanabhan: para. 255).
As per claim 4, the rejection of claim 3 is incorporated herein. Padmanabhan teaches: the transaction record is a smart contract (Padmanabhan: para. 354-255).
As per claim 9, the rejection of claim 1 is incorporated herein. Padmanabhan teaches: at least a portion of the private data is masked in the received logging information (Padmanabhan: para. 64).
As per claim 10, this claim defines a method that corresponds to the system of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 1.
As per claim 12, this claim defines an article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that corresponds to the method of claim 10 and does not define beyond limitations of claim 10. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 10.
As per claim 13, the rejection of claim 12 is incorporated therein. Padmanabhan teaches: the blockchain credentials include a private key and a corresponding public key (Padmanabhan: para. 64).
	As per claim 14, the rejection of claim 12 is incorporated herein. Padmanabhan teaches: the blockchain is an Ethereum blockchain (Padmanabhan: para. 255).
As per claim 15, the rejection of claim 14 is incorporated herein. Padmanabhan teaches: the transaction record is a smart contract (Padmanabhan: para. 354-255).
As per claim 20, the rejection of claim 12 is incorporated herein. Padmanabhan teaches: at least a portion of the private data is masked in the received logging information (Padmanabhan: para. 64).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Philyaw and further in view of Wenqing Wu US 20190109709 (hereinafter Wu).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Padmanabhan and Philyaw does not explicitly teach; however, Wu discloses: the plurality of nodes associated with the blockchain are configured to verify a digital signature associated with the consent information (Wu: Abs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Philyaw with the teachings of Wu to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance verification of information in the blockchain.
As per claim 17, this claim defines an article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that corresponds to the system of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 6.

Claims 7, 8,11,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Philyaw and further in view of Melinda Teresa Magerkurth et al. US 10824759 (hereinafter Magerkurth).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Padmanabhan and Philyaw does not teach; however, Magerkurth discloses: the plurality of nodes associated with the blockchain are configured to verify if the information handling system is authorized to access the logging information based on the target asset information (Magerkurth: col. 3, lines 46-65).

As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Padmanabhan and Philyaw does not teach; however, Magerkurth discloses: the
plurality of nodes associated with the blockchain are configured to determine whether or not the reason-for-access information and the purpose-of-access information are in accordance with an enterprise security policy (complying with consensus rule [policy] is considered and that request is made when “source is in good standing with the entity”. Magerkurth: col. 3, lines 46 through col. 4, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Philyaw with the teachings of Magerkurth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to verifying a request when the condition for the request is acceptable.
As per claim 11, the rejection of claim 10 is incorporated herein. The combination of Padmanabhan and Philyaw does not teach; however, Magerkurth 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Philyaw with the teachings of Magerkurth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such such techniques were known at the time of the instant invention and would have been applied to verifying a request when the condition for the request is acceptable.
As per claim 18, the rejection of claim 12 is incorporated herein. The combination of Padmanabhan and Philyaw does not teach; however, Magerkurth discloses: the plurality of nodes associated with the blockchain are configured to verify if the information handling system is authorized to access the logging information based on the target asset information (Magerkurth: col. 3, lines 46-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Philyaw with the teachings of Magerkurth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to obtain a more reliable result for verifying a request.
As per claim 19, the rejection of claim 16 is incorporated herein. The combination of Padmanabhan and Philyaw does not teach; however, Magerkurth discloses: the plurality of nodes associated with the blockchain are configured to determine whether or not the reason-for-access information and the purpose-of- access information are in accordance with an enterprise security policy (consensus rule [policy] and that request is made because “source is in good standing with the entity”. Magerkurth: col. 3, lines 46 through col. 4, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Padmanabhan and Philyaw with the teachings of Magerkurth to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to verifying a request when the condition for the request is acceptable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493